DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 02/08/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites “wherein said plurality of UV-C light emitting components extends therefrom said outer layer” and the phrase “extends therefrom said outer layer” is redundant. Either “therefrom” or “said outer layer” is superfluous and makes the reference of “therefrom” unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said outer surface" in lines 3, 5, 8, and 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is intended to refer to the previously recited “outer surface layer” (emphasis added), which as the examiner notes encompasses a different scope from the “outer surface” limitation recited repeatedly in the claim. For the purpose of examination it is interpreted that the limitations are intended to refer to the outer surface layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dobrinsky (US 2016/0114067) as evidenced by bearingworks.com (NPL retrieved 2021).
	Regarding claim 1, Dobrinsky (US 2016/0114067) teaches a multi-layer wearable an outer surface layer and inner layers (Fig. 1, outer layers 20 and 22 and inner layers 16 and 18), said device further comprising a plurality of light emitting diodes embedded therein and extending from said outer surface layer (Paragraph [0025] incorporates 14/853,014 by reference to expand upon the light guiding layer 22, which turning to now issued US 9,703,055, shows embodiments where the emitting diodes 20A are embedded within the outer propagating layer 26 as shown in fig 7B) to provide external and surface exposure to UV-C radiation between 240 and 300 nm wavelengths (Fig. 1-2 glove 100; Abstract, Paragraph [0004] states 250-280 nm wavelength is the highest effectiveness), said glove outer surface layer further comprising a material that is water-proof, substantially nonporous, (Paragraph [0025] sets forth PTFE as a material of the guide layer 22 which according to the top of Page 14 of the instant application possesses the aforementioned properties) wherein said plurality of light emitting diodes embedded within and extending from said outer surface layer exhibit 180 degrees of UV-C radiation emanations and are properly spaced to provide complete glove outer surface exposure and decontamination over the entirety of said wearable glove device (Paragraph [0028] sets forth that there are a plurality of LEDs for diffusive emission into the surface layer of the glove and thus throughout the surface of the glove, at a 180 degree angle relative to the normal vector of the outer layer); and wherein said external surface material exhibits a tensile strength of at least 5,000 psi (The first paragraph of page 14 of the instant applications sets forth PTFE as having an adequate tensile strength of at least 5,000 psi). 
	Assuming arguendo directed towards the wavelength emitted by the emitters of Dobrinsky: Dobrinsky teaches 250-280 nm wavelength light has the highest germicidal effectiveness (Paragraph [0004]) and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device such that the UV emitters 15 emit light in the wavelength of 250-280 nm. One would have been motivated to do so in order to better sterilize a target surface.
	Assuming arguendo directed towards the tensile strength of the PTFE taught by Dobrinsky: PTFE has a tensile strength between 1450-6240 psi as evidenced by bearingworks.com (NPL). This numerical range overlaps with the claimed numerical range of at least 5000 psi. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a PTFE polymer with a high tensile strength, for example at least 5000 psi, to arrive at the claimed invention. One would have been motivated to do so to construct a strong and durable product. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Assuming arguendo directed towards the entire surface layer being exposed to UV-C: As per paragraph [0028] and the structure set forth in fig. 1, Dobrinsky teaches that a very large surface area is intended to be exposed to the disinfecting UV-C light. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dobrinsky such that the entire outer surface layer is exposed to disinfecting UV-C light to 
	Regarding claim 2, Dobrinsky further teaches said glove comprises at least one control component selected from the group of at least one flexible circuit, at least one MCU (Fig. 6 shows the computer processing system, Sensing unit 14 in fig. 1), wherein said at least one control component is programmable for control of duration of UV-C emissions duration, control of UV-C light source power levels, and control of activation of UV-C light sources in relation to pressure application on a surface by a user or close proximity location to an external surface (Paragraph [0044]).
	Regarding claim 9, Dobrinsky further teaches the outer surface material is isopropyl alcohol-resistant (The first paragraph of page 14 of the instant applications sets forth PTFE as being IPA resistant).
Regarding claim 10, Dobrinsky further teaches said glove comprises an inner layer heat shielding material for comfort and/or protection of the wearer (Fig. 1 UV protective layer 16).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky (US 2016/0114067) as evidenced by bearingworks.com (NPL retrieved 2021) and further in view of Ashworth (US 2013/0000360).
	Regarding claim 3, Dobrinsky appears to be silent with regards to a moisture wicking material.
	Ashworth (US 2013/0000360) teaches that moisture trapped in gloves is uncomfortable and undesirable (Paragraph [0005]) and solves this problem with a glove that controls perspiration with a liner that wicks away moisture (Paragraph [0023]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dobrinsky such that there is an inner layer that wicks moisture to arrive at the claimed invention. One would have been motivated to do so to improve the comfort of the user.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky (US 2016/0114067) as evidenced by bearingworks.com (NPL) and further in view of Kennedy (US 10,994,040).
Regarding claim 4, Dobrinsky teaches all the limitations of claim 3 but appears to be silent with regards to a pressure sensor component.
Kennedy (US 10,994,040) teaches a UV sterilizing surface treatment device wherein there is a pressure sensor under an external material (Fig. 9B sensors 34 and control unit 36; Column 12 lines 33-45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dobrinsky such that there is a pressure sensor component underneath said external material and above said inner layer material to arrive at the claimed invention. One would have been motivated to do so in order to detect if the glove is contacting a surface to be treated in order to respond accordingly to allow the operator more control over the operation of the device. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky (US 2016/0114067) as evidenced by Porex.com (NPL retrieved 2021) and further in view of Kennedy (US 10,994,040).
Regarding claim 8, Dobrinsky teaches a wearable virulence eradication system for external surface treatments and self-decontamination treatments thereof, said system comprising a multi-layer wearable implement (Figs. 1-2 flexible substrate 10 and glove 100) comprising: i) a water-proof, substantially nonporous, smooth material outer layer having a plurality of UV-C light emitting extending therefrom said outer layer (Fig. 1 layers 20 and 22 see rejection of claim 1 above, see US 9,703,055 incorporated by reference as further elaborated in the rejection of claim 1 above), wherein said material outer layer reflects low wavelength emissions from said UV-C light emitting components (as evidenced by Porex.com (NPL), PTFE reflects UV light, see abstract), iii) a flexible circuit layer (electronics support layer 18), and iv) an inner fabric layer (UV protective layer 16); wherein said system provides UV-C light emitting component activation and transfer of electrical impulses through said flexible circuit, and wherein said UV-C light emitting components provide exposure to any contacted external surface as well as the entirety of outer surface layer of said wearable implement (See the operation method in Fig. 5, see the rejection of claim 1 above). Dobrinsky appears to be silent with regards to a pressure sensor component. 
Kennedy (US 10,994,040) teaches a UV sterilizing surface treatment device wherein there is a pressure sensor under an external material (Fig. 9B sensors 34 and control unit 36; Column 12 lines 33-45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dobrinsky such that there is a pressure sensor component in the source layer 20 and such that the light can be activated upon contact as taught by Kennedy to arrive at the claimed invention. One would have been motivated to do so in order to detect if the glove is contacting a surface to be treated in order to respond accordingly to allow the operator more control over the operation of the device. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 

Further regarding Applicant’s remarks directed towards Dobrinsky failing to teach or suggest UV-C diodes being embedded within and extending from a glove outer surface, this argument is not commensurate with the scope of the claims. Firstly, the limitation which Applicant is referring to is rejected as indefinite as it is not clear whether the diodes are (as claimed) extending from and embedded within an outer surface or an outer surface layer (emphasis added). The former limitation would require the outermost surface of the device to have the LEDs embedded therein while the later only need the outermost layer of the device, which includes the components of the layer integral to and apart of it. The outermost layer, as set forth in Fig. 1 and the now issued US 9,703,055 incorporated by reference into Dobrinsky, comprises the LEDs embedded therein and extending therefrom as claimed. 
Further regarding Applicant’s remarks directed towards Porex arguing there is no date and thus the reference cannot be relied upon, this argument is moot as Porex is not relied upon for a combination to arrive at the claimed invention, it serves merely as an evidentiary reference to set forth the UV-C reflection of materials, the reflection of which remain the same irrespective of the calendar date on which the reference was published. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E CONLEY/Primary Examiner, Art Unit 1759